People v Stewart (2014 NY Slip Op 05659)
People v Stewart
2014 NY Slip Op 05659
Decided on August 6, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 6, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
SHERI S. ROMAN, JJ.


2010-06645
 (Ind. No. 10112/07)

[*1]The People of the State of New York, respondent, 
vShaun Stewart, appellant.
Shaun Stewart, Malone, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Marie John-Drigo of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (Barry Stendig of counsel), former appellate counsel.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 13, 2012 (People v Stewart, 96 AD3d 880), affirming a judgment of the Supreme Court, Kings County, rendered June 17, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, LOTT and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court